             Case 3:14-cv-02346-JCS Document 444-1 Filed 11/18/19 Page 1 of 2



 1 PSYCH-APPEAL, INC.
     Meiram Bendat (Cal. Bar No. 198884)
 2 8560 West Sunset Boulevard, Suite 500
     West Hollywood, CA 90069
 3 Tel: (310) 598-3690, x.101
 4 Fax: (888) 975-1957
     mbendat@psych-appeal.com
 5
     ZUCKERMAN SPAEDER LLP
 6 D. Brian Hufford (admitted pro hac vice)
   Jason S. Cowart (admitted pro hac vice)
 7
   485 Madison Ave., 10th Floor
 8 New York, NY 10022
   Tel: (212) 704-9600
 9 Fax: (212) 704-4256
   dbhufford@zuckerman.com
10 jcowart@zuckerman.com
11
     Attorneys for Plaintiffs
12
                                 UNITED STATES DISTRICT COURT
13                              NORTHERN DISTRICT OF CALIFORNIA
                                    SAN FRANCISCO DIVISION
14
     DAVID AND NATASHA WIT, et al.,            Case No. 3:14-CV-02346-JCS
15
                        Plaintiffs,
16                                            DECLARATION OF CAROLINE E. REYNOLDS
            v.                                IN SUPPORT OF PLAINTIFFS’
17                                            ADMINISTRATIVE MOTION FOR LEAVE TO
18 UNITED BEHAVIORAL HEALTH                   SUBMIT NEWLY-DISCOVERED EVIDENCE IN
   (operating as OPTUMHEALTH                  SUPPORT OF MOTION FOR REMEDIES
19 BEHAVIORAL SOLUTIONS),
20                      Defendant.
21 GARY ALEXANDER, et al.,
                                               Case No. 3:14-CV-05337-JCS
22                      Plaintiffs,
23
            v.                                 Hon. Joseph C. Spero
24                                             Courtroom:        G
   UNITED BEHAVIORAL HEALTH
25 (operating as OPTUMHEALTH
   BEHAVIORAL SOLUTIONS),
26
                        Defendant.
27
28
                                                                      REYNOLDS DECL. IN SUPP. OF PLS.’
                                                                     ADMIN. MOT.TO SUBMIT EVIDENCE
                                                           CASE NOS. 3:14-CV-02346-JCS; 3:14-CV-05337-JCS
            Case 3:14-cv-02346-JCS Document 444-1 Filed 11/18/19 Page 2 of 2



 1 I, CAROLINE E. REYNOLDS, declare and state as follows:
 2          1.     I am an attorney with the law firm of Zuckerman Spaeder LLP, counsel for

 3 Plaintiffs (“Plaintiffs”) in the above-captioned actions. I make this declaration in support of
 4 Plaintiffs’ Administrative Motion for Leave to Submit Newly-Discovered Evidence in Support
 5 of Motion for Remedies (the “Motion”). I have personal knowledge of the matters stated in this
 6 declaration, and I could and would testify competently about them if called upon to do so.
 7          2.     Plaintiffs submitted their Opening Remedies Brief in this matter on May 3, 2019.

 8 See Wit Dkt. No. 426. Defendant UBH submitted its Response to Plaintiffs’ Remedies Brief on
 9 June 14, 2019. See Wit Dkt. No. 429. Plaintiffs submitted their Reply in support of their
10 Remedies Brief on July 10, 2019. See Wit Dkt. No. 435.
11          3.     In or about November 2019, Plaintiffs’ counsel learned about the evidence

12 described in their Motion.
13          4.     On Friday, November 15, 2019, I sent an email to Jennifer Romano, counsel for

14 UBH, to inquire whether UBH would agree to stipulate to Plaintiffs’ submission of the newly-
15 discovered evidence. Ms. Romano responded by email and asked to confer by telephone on
16 Monday, November 18, 2019.
17          5.     I conferred with Ms. Romano by telephone on November 18, 2019. At Ms.

18 Romano’s request, following the call, I sent her the Cattaneo Declaration and exhibits by email.
19          6.     On November 18, 2019, Ms. Romano advised that UBH is not willing to stipulate

20 to the submission of the additional evidence.
21
22 I declare under penalty of perjury under the laws of the United States that the foregoing is true
23 and correct.
24
25 Executed this 18th day of November, 2019, in Washington, D.C.
26
                                                        /s/ Caroline E. Reynolds
27                                                      Caroline E. Reynolds
28
                                                                           REYNOLDS DECL. IN SUPP. OF PLS.’
                                                                          ADMIN. MOT.TO SUBMIT EVIDENCE
                                                                CASE NOS. 3:14-CV-02346-JCS; 3:14-CV-05337-JCS
